Citation Nr: 1817104	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic low back strain with degenerative changes prior to April 16, 2015 and in excess of 40 percent from April 16, 2015.

2.  Entitlement to an initial compensable rating for bilateral pes planus (flat feet) prior to April 16, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus from April 16, 2015.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1985.  He had subsequent service with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral pes planus and a low back disability and assigned noncompensable (0 percent) and 10 percent ratings, respectively.  The Veteran disagreed with the initial assigned ratings.

In an April 2015 rating decision, the RO increased the ratings for the low back disability to 40 percent and for bilateral pes planus to 10 percent, each effective April 16, 2015.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased ratings for a low back disability and bilateral pes planus remain in appellate status.

In October 2015, the Veteran failed to appear for a video conference hearing for which he was notified in August 2015.  As neither he nor his representative requested the hearing be rescheduled or provided good cause for his failure to appear, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In September 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, the AOJ readjudicated the claims in a July 2017 supplemental statement of the case (SSOC) and returned the appeal to the Board.

As a final introductory matter, the Board notes that the Veteran had appealed the February 2010 denial of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, that issue is no longer on appeal because in a July 2017 rating decision, the AOJ granted service connection for an unspecified depressive disorder (claimed as PTSD and depression) and assigned a 70 percent rating, effective November 5, 2009.


FINDINGS OF FACT

1.  Prior to April 16, 2015, a chronic low back strain with degenerative changes was manifested by forward flexion limited to 80 degrees with pain on motion, a combined range of motion of the thoracolumbar spine totalling 180 degrees, and arthritis confirmed by x-ray evidence.

2.  Since April 16, 2015, a chronic low back strain with degenerative changes has been manifested by forward flexion limited to 30 degrees with pain on motion.

3.  Prior to April 16, 2015, bilateral pes planus was manifested by mild symptoms relieved by arch support and pain on use of both feet.

4.  Since April 16, 2015, bilateral pes planus has been manifested by marked deformity (other than pronation); pain accentuated on use, but not on manipulation; and weight-bearing line falling over or medial to the great toe bilaterally.


CONCLUSIONS OF LAW

1.  For the period from July 28, 2009 through April 15, 2015, and the period from April 16, 2015, the criteria for initial ratings in excess of 10 percent and 40 percent, respectively, for a chronic low back strain with degenerative changes have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period from February 13, 2008 through April 15, 2015, the criteria for an initial compensable rating for bilateral pes planus have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  For the period from April 16, 2015, the criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Increased Ratings

The Veteran contends that higher initial ratings than those assigned are warranted for his service-connected lumbar spine and bilateral pes planus disabilities.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).

A. Low Back Disability

Since service connection for the lumbar spine was established effective September 28, 2009, the Veteran's chronic low back strain with degenerative changes had been rated 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  Effective April 16, 2015, the assigned rating was increased to 40 percent. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id. Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. Note 5.

Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  Id. Note 1.

During an October 2009 VA examination, the Veteran described having constant low back pain at an 8/10 level at rest, increased to 10/10 after repetitive use in addition to fatigue, weakness, and lack of endurance.  However, another part of the examination report recorded that he "continues to have low grade discomfort in the low back area without radicular pain."  He stated that sitting, standing, bending, stooping, pushing, pulling, lifting, squatting, and walking could cause flare-ups of pain, which could occur daily, be severe, and last from one to seven days.  He reported being able to walk 10 to 15 minutes before his pain increased and indicated he began using Tramadol one month earlier to help with ambulation.  He denied having any incapacitating episodes in the last 12-month period.  He indicated he had not worked for the past 10 to 15 years due to back pain and arm numbness.

Lumbar spine range-of-motion testing was reported as follows: "[w]ith three repetitions of active, passive, and repetitive range of motion movements," forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that range of motion "produces pain with left extension, bilateral lateral flexion and bilateral lateral rotation with all motion tested."  In a summary section, the examiner elaborated that after three repetitions of lumbar spine movement, there was an additional 10 degree loss in all planes of movement "with no pain, but with no fatigue, weakness, lack of endurance and loss of coordination."  Lumbar spine physical examination findings included the following: no scoliosis; normal lordosis; normal gait; no muscle spasms, atrophy, or tenderness; and normal neurologic function and intact sensation.  The impression of a lumbar spine x-ray examination was mild osteopenia; minimal degenerative changes.

During a June 2010 VA examination to evaluate a claimed psychiatric disability, the Veteran stated that he "stopped working in 1996 because his back bothered him and he could not work well because of pain to his back and arms."  He also disclosed that he "was in prison for five years since 1997 until 2002 on burglary charges."

In October 2013, VA issued a cane to the Veteran for chronic back pain.

On VA examination in April 2015, the Veteran described low back pain without flare-ups that resulted in significant loss of range of motion and was not improved by position.  Lumbar spine range of motion was reported as forward flexion to 30 degrees and extension, right and left lateral flexion, and right and left lateral rotation each to 15 degrees with evidence of pain in all planes of motion.  There was no pain on weight-bearing or pain on palpation of the thoracolumbar spine.  Following three repetitions of motion testing, there was no additional loss of function or range of motion, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use.  Other examination findings included no thoracolumbar spine guarding or muscle spasm; normal muscle strength testing bilaterally on ankle plantar flexion, ankle dorsiflexion, and great toe extension; active movement against some resistance on hip flexion and knee extension bilaterally; no muscle atrophy; normal reflex and sensory examination; no radiculopathy; no ankylosis; and no intervertebral disc syndrome.  Thoracolumbar spine x-ray examination documented arthritis and no thoracic vertebral fracture with loss of 50 percent or more of height. 

During June 2016 VA primary care, the Veteran reported worsening back pain.  Physical examination of his back revealed symmetric, full range of motion.

Since service connection was established July 28, 2009 until April 15, 2015, the Veteran's low back disability was manifested at worst by forward flexion limited to 80 degrees with pain on motion, a combined range of motion of the thoracolumbar spine totalling 180 degrees, and arthritis confirmed by x-ray evidence.  These findings are consistent with the 10 percent rating assigned for this time period under Diagnostic Code 5242 based on limitation of forward flexion greater than 60 degrees but not greater than 85 degrees and based on combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  A higher rating is not warranted prior to April 16, 2015 because the medical evidence of record does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any ankylosis.

For the time period from April 16, 2015, the Veteran's low back disability has been manifested at worst by forward flexion limited to 30 degrees with pain, which is consistent with the 40 percent rating assigned for this period based on forward flexion.  A higher rating is not warranted for this time period because the evidence of record demonstrates the Veteran does not have ankylosis of the spine.

In addition, the evidence of record indicates the Veteran does not have intervertebral disc syndrome.  Therefore, higher ratings are not warranted at any time based on any incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (defining an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  

B. Bilateral Pes Planus

Since service connection was established effective February 13, 2008, the Veteran's bilateral pes planus was rated noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Effective April 16, 2015, the rating for bilateral pes planus was increased to 10 percent.

Under Diagnostic Code 5276, a noncompensable, zero percent rating is assigned for pes planus where there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is assigned for moderate flatfoot where there is weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe symptomatology, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent for one foot and 30 percent for both feet. Finally, for pronounced symptomatology shown by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a rating of 30 percent for one foot or 50 percent for both feet is assigned.  

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.

During an October 2009 VA examination, the Veteran denied having pain in his feet.  Physical examination of the feet revealed no swelling, neoplasm, edema, instability, or tenderness; no callouses or abnormal shoe wear; no limitation on standing or walking; no use of assistive devices; and no foot ulcerations.  The impression of a bilateral foot x-ray examination was minimal degenerative changes.

During a December 2009 VA podiatry consultation, the Veteran complained of bilateral heel pain and reported that over-the-counter orthotics did not help and a change of shoes resulted in little improvement.  Physical examination findings included pronated flat foot with weight-bearing and gait; tender plantar heels with deep pressure; no corns or calluses; and antalgic gait.  The impression was enthesopathy bilateral heels; pes planus.  The following month, a podiatrist fit him for custom orthotics. 

During a March 2010 follow-up podiatry visit, the Veteran stated that he was still getting used to orthotics, but his feet had improved.  Examination findings were consistent with those reported in December 2009.

A July 2011 VA primary care note reflects the Veteran's complaint of severe foot pain, not relieved with meloxicam and tramadol.  He asked about getting a cane and was referred to prosthetics.  During a September 2011 VA podiatry visit, the Veteran complained of bilateral arch pain and requested new orthotics.  Physical examination showed pronated flat feet with weight-bearing and in gait.  X-ray examination of the feet revealed minimal degenerative changes seen at the tarsal joints and flat arch of both feet.  In October 2013, VA issued a cane to the Veteran for chronic back pain.

On VA examination in April 2015, the Veteran described bilateral foot pain when standing and walking that was constant rather than flaring up.  He indicated that arch supports relieved symptoms in both feet and denied having any foot surgery.  He reported regular use of a cane to relieve foot pain.  

Examination of the feet revealed pain accentuated on use, including on weight-bearing; decreased longitudinal arch height of both feet; objective evidence of marked deformity of both feet; and weight-bearing line falling over or medial to the great toe bilaterally.  There was no pain on manipulation of the feet; no indication of swelling on use; no characteristic callouses; no extreme tenderness of the plantar surfaces of either foot; no marked pronation of either foot; no inward bowing of the Achilles tendon; and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner added there was no pain, weakness, fatigability, incoordination, or other functional loss during flare-ups or when the feet were used repeatedly over a period of time.  The examiner observed that x-ray examination of the feet in July 2011 documented flat arch of the feet and minimal degenerative changes seen at the tarsal joints.

Since service connection was established effective July 28, 2009 until April 15, 2015, the Veteran's bilateral pes planus was manifested at worst by mild symptoms relieved by arch support and pain on use of the feet.  These findings are consistent with the noncompensable rating assigned for this time period.  A higher rating is not warranted during this time period because the evidence of record does not demonstrate moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of one or both feet.                                                           

For the time period from April 16, 2015, the Veteran's bilateral pes planus was manifested at worst by marked deformity (other than pronation); pain accentuated on use, but not on manipulation; and weight-bearing line falling over or medial to the great toe bilaterally.  With resolution of reasonable doubt in the Veteran's favor for the time period from April 16, 2015, the Board finds the Veteran's bilateral pes planus disability more nearly approximates the criteria for a 30 percent rating based on marked deformity of both feet.  However, a higher, 50 percent, rating is not warranted for this time period because his bilateral pes planus has not been pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, or not improved by orthopedic shoes or appliances.  Rather, the evidence documents no pain on manipulation of his feet and that custom orthotics, or arch supports, continue to relieve symptoms in both feet.  




C. Summary

In summary, the Board finds that initial ratings higher than those already assigned or granted herein for the Veteran's low back and bilateral pes planus disabilities are not warranted at any time on appeal.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted beyond those already in effect because as explained above, the medical and lay evidence of record does not support higher ratings than those already assigned or granted.  

Regarding the Veteran's statements, the examiners of record specifically noted his complaints of pain.  However, the symptomatology of the Veteran's low back and bilateral pes planus disabilities do not result in objective evidence of weakness, swelling, redness, fatigue, or lack of endurance.  As a result, C.F.R. §§ 4.40, 4.45, and DeLuca provide no basis for assignment of higher ratings than those assigned or granted herein for the lumbar spine and bilateral pes planus disabilities.

In light of the evidence discussed above, the Board finds that the preponderance of the evidence weighs against the assignment of ratings higher than those already assigned or granted herein for the Veteran's low back and bilateral pes planus disabilities throughout the appeal period.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

The Veteran has not raised any other issues with respect to the increased rating claims for the low back disability or bilateral pes planus, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Similarly, the Board recognizes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the Veteran raised the issue of entitlement to a TDIU in November 2009, the RO denied the claim in an October 2010 rating decision and notified him of the decision the same month, and he did not initiate an appeal of that decision.  Therefore, the issue of entitlement to a TDIU is not a part of the current appeal and the Board lacks jurisdiction to consider such claim at this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic low back strain with degenerative changes prior to April 16, 2015, and in excess of 40 percent thereafter, is denied.

Prior to April 16, 2015, entitlement to an initial compensable rating for bilateral pes planus is denied.

From April 16, 2015, a 30 percent rating is granted for bilateral pes planus, subject to controlling regulations applicable to the payment of VA monetary benefits.



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


